Citation Nr: 0123941	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
November 1951, and from May 1952 to May 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and August 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In connection with his appeal, the veteran requested a 
hearing before a Member of the Board at the RO.  In May 2000, 
he was advised of the lengthy wait for such a hearing, and 
offered the opportunity to choose, instead, a videoconference 
hearing.  However, in June 2001, the RO advised the veteran 
that he had been scheduled for an in-person hearing before a 
Member of the Board at the RO in July 2001.  The veteran did 
not report for the hearing, he has not requested a 
rescheduling of the hearing, and the hearing notice has not 
been returned by the United States Postal Service as 
undeliverable.  Under these circumstances, the veteran's 
request for a Board hearing is deemed withdrawn.  


REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development of the issue currently in 
appellate status, along with other matters, is warranted.  

Initially, the Board notes that, subsequent to the November 
1998 VA orthopedic examination of the veteran's back, the 
veteran underwent hemilaminectomy and medial facetectomy at 
L5 and foraminotoma at S1 with L5/S1 disc excision.  In its 
August 1999 decision denying an increased evaluation for 
lumbosacral strain, the RO found that the veteran's lumbar 
disc disease was unrelated to his service-connected 
disability.  The Board notes, however, that there is no 
medical opinion of record addressing this matter, and VA may 
not rely on its own unsubstantiated medical opinions in 
denying a claim.  See Allday v. Brown, 7 Vet. App. 517 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Because the characterization of the veteran's service-
connected disability could well affect an evaluation of the 
severity of the disability, the Board finds that it would be 
helpful to obtain a medical opinion to determine the 
relationship, if any, between the disabilities-specifically, 
whether the degenerative disc disease represents a change in 
diagnosis or progression of the lumbosacral strain for which 
the veteran has been granted service connection.  If the 
disorders are deemed co-existing, but distinct disorders, the 
examiner should also comment upon whether it is possible to 
separate the symptoms and extent of impairment attributable 
to each disability.  The Board emphasizes that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected back condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (1999).  Specific clinical findings as to extent of 
additional functional loss due to pain or painful motion 
during flare-ups or with repeated use would also be helpful 
in evaluating the disability under consideration.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, so 
that the examiner's consideration of the claims file can be 
an informed one.  This should specifically include records 
from all VA facilities at which the veteran may have received 
treatment.  Here, the record reflects treatment at the VA 
Medical Center (VAMC) in Alexandria, Louisiana, from 1996 to 
April 1998; all additional outstanding treatment records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain, or assist the development in obtaining, 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran.

The Board notes that the actions identified herein are 
consistent with the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)), signed into law during the pendency 
of this appeal.  The VCAA, among other things, redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

As a final matter, the Board notes that in February 2000, the 
veteran was afforded a personal hearing at the RO.  At that 
time, he testified regarding his service-connected back, left 
and right leg disabilities and stated that he believed he was 
entitled to higher compensation ratings for these 
disabilities.  The transcript of the personal hearing is 
accepted as his notice of disagreement with the March 1999 
rating decision denying a compensable initial rating for his 
right leg disability and a rating in excess of 30 percent for 
residuals of shell fragment wounds of the left lower leg.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§ 20.201.  Review of the evidence shows that a statement of 
the case has not been issued with regard to these issues.  
The Board is required to remand these issues to the RO for 
issuance of a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following actions:

1.  The RO should issue to the veteran 
and his representative an appropriate 
statement of the case on the issues of 
entitlement to an initial compensable 
evaluation for a right leg disability and 
for an increased evaluation for residuals 
of a shell fragment wound to the lower 
left leg.  The veteran should be notified 
that if he wants to appeal, he has to 
submit a substantive appeal within 60 
days of the statement of the case, and a 
VA Form 9 should be provided to 
facilitate the filing of such substantive 
appeal.  If and only if the veteran 
perfects his appeal by filing a timely 
substantive appeal on the aforementioned 
issues should these claims be returned to 
the Board.  

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding pertinent 
medical records from the Alexandria VAMC 
(specifically, records from April 1998 to 
the present), as well as records from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran is 
free to submit additional medical or 
other records, also, and the RO should 
afford him the opportunity to do so 
before arranging for him to undergo 
medical examination.

3.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his low 
spine.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available, and be reviewed 
by, the physician designated to examine 
the veteran.   All indicated tests and 
studies, to include X-rays, and necessary 
consultation(s) should be performed, and 
the examiner should set forth all 
objective findings regarding the 
lumbosacral spine, including complete 
range of motion (provided in degrees, 
with standard or normal ranges of motion 
provided for comparison purposes).  

The orthopedist should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If there 
is clinical evidence of pain on motion, 
the examiner(s) should indicate the 
degree of motion at which such pain 
begins.  If the veteran is being examined 
during a period of "acute exacerbation" 
of his low back symptoms, the examiner 
should clearly so state.  Otherwise, 
after reviewing the veteran's complaints 
and medical history, the examiner(s) 
should render an opinion, based upon best 
medical judgment, as to whether, and to 
what extent, the veteran experiences 
likely additional functional loss (beyond 
that which is demonstrated clinically) 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use..  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

After examination of the veteran, review 
of the veteran's pertinent history, and, 
with consideration of sound medical 
principles, the orthopedist is requested 
to offer an opinion as to whether any 
currently diagnosed disc disease of the 
lumbar spine is, as least as likely as 
not, a change in diagnosis for, or a 
progression of, the lumbosacral strain 
for which service connection has been 
granted.  If degenerative disc disease of 
the lumbar spine and lumbosacral strain 
are deemed co-existing, but distinct 
disorders, the examiner should also 
comment upon whether it is possible to 
separate the symptoms and extent of 
impairment attributable to each 
disability.  

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.   

7.  After completion of the foregoing 
requested development, and after 
completion of any other indicated 
development and/or notification action, 
the RO should adjudicate the claim for a 
higher evaluation for service-connected 
low back disability in light of all 
pertinent evidence and legal authority.  
The RO should apply the provisions of 38 
C.F.R. § 3.655, as appropriate.  
Otherwise, the RO should consider the 
appropriate characterization of, and all 
applicable diagnostic codes in evaluating, 
the veteran's service-connected 
disability; whether is possible to 
distinguish the symptoms and impairment 
attributable to service-connected low back 
disability from any unrelated, nonservice-
connected disability; and the extent of 
functional loss due to pain and other 
factors, consistent with 38 C.F.R. §§ 4.40 
and 4.45 and the DeLuca decision, cited to 
above.  The RO must provide full reasons 
and bases for all its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case 
containing adequate reasons and bases, 
and afford them the opportunity to 
respond with written or other argument 
before the claims file is returned to the 
RO for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




